I concur in paragraphs one and two of this opinion and in the result of the opinion. I thus concur solely for the reason that there is a Federal question in the case, and our freedom of action is foreclosed by the ruling of the United States Supreme Court in State of Rhode Island v. Palmer, cited in the opinion of WALKER, C.J. I do not agree to the line of reasoning in the Palmer case, supra, and hence this separate concurrence. Nor do I agree to the ruling in Hawke v. Smith (the Ohio case), decided by the United States Supreme Court, 40 Sup. Ct. Rep. 495. In my judgment, the people become as much a part of the Legislature in states having the initiative and referendum in their constitutions, as the two branches of the legislative body. I further believe that the term "Legislature," as used in the Federal Constitution, means the legislative processes of the State at the time the Federal amendment is submitted for State action, and does not mean the legislative processes or procedure at the time of the adoption of the Constitution. But we are bound by the views of the Federal court, and I therefore concur as above indicated.
Blair, J., concurs in these views, and withdraws his absolute concurrence in the majority opinion.